RÉPUBLIQUE DU CONGO
rs Unité * Travail * Progrès

DANZER

Industrie Forestière de Ouesso
B.P. 135

Ouesso, République du Congo
CG-OUESS-08 R 001

MINISTÈRE DE L'ÉCONOMIE FORESTIÈRE ET DU
DÉVELOPPEMENT DURABLE

UFA NGOMBÉ

Plan de gestion de l'Unité Forestière de Production 3 (UFP 3)

Période 2016-2021

Décembre 2015
AAC
DDEF
DGRST
DMA
DME
DHP
DFR

EFIR

FAO
FDL

FRM

FSC
HSE
IFO
MEFDD
PAE

PFNL

PNOK

PROGEPP

RN2
SDC
SIG
SIDA
SMART
TER
UFA
UFP
USLAB
VIH
VMA
WCS

SIGLES ET ACRONYMES EMPLOYÉS
Assiette Annuelle de Coupe
Direction Départementale de l'Economie Forestière
Délégation Générale à la Recherche Scientifique et Technique
Diamètre Minimum d'Aménagement
Diamètre Minimum d'Exploitation
Diamètre à Hauteur de Poitrine : Diamètre à 1,30 m ou D. au-dessus des contreforts

Diamètre minimum de FRuctification

Exploitation Forestière à Impact Réduit (parfois on utilise le terme EF : Exploitation à
Faible Impact)

Food and Agriculture Organization (of the United Nations)
Fonds de Développement Local

Forêt Ressources Management — Bureau d'études, spécialisé en aménagement
forestier, Montpellier, France

Forest Stewardship Council, Label de Certification de Gestion durable de la forêt
Hygiène Sécurité et Environnement (référence au Coordonnateur HSE de l’entreprise)
Industrie Forestière de Ouesso

Ministère de l'Économie Forestière et du Développement Durable

Plan Annuel d'Exploitation

Produits Forestiers Non Ligneux : correspond au terme « Produits Forestiers
Accessoires » dans la législation Congolaise.

Parc National Odzala - Kokoua

Projet de Gestion des Ecosystèmes Périphériques au Parc National de Odzala-
Kokoua

Route Nationale 2

Série de Développement Communautaire
Système d'informations Géographiques
Syndromes d'Immuno-Déficience Acquise
Spatial Monitoring and Reporting Tools
Taux Estimé au Retour

Unité Forestière d'Aménagement

Unité Forestière de Production

Unité de Surveillance et de Lutte Anti - Braconnage
Virus de l’Immunodéficience Humaine
Volume Maximum Annuel

Wildlife Conservation Society (ONG de conservation de la nature)

UFA Ngombé - Plan de gestion de l'UFP 3 - 2016 - 2021

page 2
Carte 1: Carte de base de l'UFP 3

UFA Ngombé - Plan de gestion de l'UFP 3 - 2016 - 2021 page 3
TABLE DES MATIÈRES

INTRODUCTION

CHAPITRE | PRÉSENTATION GÉNÉRALE

1 PRÉSENTATION GÉNÉRALE
1.1 REFERENCES JURIDIQUES...
1.2 SITUATION GEOGRAPHIQUE ET LIMITES DE L'UFP 8...

1.2.1 Situation géographique et administrative.
1.2.2 Limites de l'UFP 3...

2 PRÉSENTATION DU MILIEU NATUREL ET HUMAIN DE L'UFP 3
2.1  STRATIFICATION DE LA VEGETATION DANS L'UFP 3
2.2 SITUATION SOCIO-ECONOMIQUE DE L'UFP 3

2.2.1 Implantations humaines riveraines de l'UFP3

CHAPITRE I! DÉCISIONS ET MESURES DE GESTION...

3 DÉCISIONS DE GESTION DE LA SÉRIE DE PRODUCTION DE L'UFP 3
8.1  DEFINITIONS ET OBJECTIFS DE LA SERIE DE PRODUCTION
3.1.1 Définition
3.1.2 Objectifs …

8.2 GESTION DE LA SERIE DE PRODUCTION DE BOIS D'ŒUVRE DANS L'UFP 3.
3.2.1 Groupes d’essences aménagées et DMA .…..
3.2.2 Possibilité annuelle de l'UFP 3...
3.2.3 Exploitation passée dans l'UFP 2 et At description d de l'UFP
3.2.4 Ordre de passage en coupe de l’'UFP 8 et programmation de l'exploitation...

4 MESURES DE GESTION DE LA SERIE DE PRODUCTION DE L'UFP 3... 21

4.1 REGLES DE GESTION DE L'EXPLOITATION FORESTIERE
41.1 Ouveriure des limites

4.1.2 Règles de l' Exploitation F Forestière à Impact Réduit ŒFIR
4.1.3 Règles de gestion pour la protection de l'UFP 3 contre des activités illégales (braconnage,
implantation des campemenis et villages anarchiques) e.
4.1.4 Règles de gestion pour atteindre les objectifs sociaux et environnementaux de l'UFP 3
4.2 ACTIVITES DE RECHERCHE ET TRAITEMENTS SYLVICOLES
4.2.1 Etudes et recherches appliquées
4.2.2 Installation d'un réseau de placettes permanentes et étude de régénération.
4.2.3 Actions sylvicoles

5 MESURES DE GESTION DE LA FAUNE
5.1 ORIENTATIONS PRISES EN MATIERE DE REGLEMENTATION DE LA CHASSE...
5.2  ZONAGE DE CHASSE
5.3 SURVEILLANCE DE LA CHASSE, LUTTE ANTI BRACONNAGE E (LAB E ET CONTROLE DES TRANSPORTS ILLEGAUX 32

5.3.1 PROGEPP et les éco-gardes du PNOK
5.3.2 Contrôle... DRE
5.4 MESURES D'ACCOMPAGNEMENT DU PROGRAMME DE GESTION DE LA FAUNE .
5.4.1 Suivi de la population et de la pression de la chasse...

UFA Ngombé - Plan de Gestion UFP 3 - 2016 - 2021 page 5
5.4.2 Sensibilisation … ere nes ss
5.4.3 Approvisionnement e en protéines autres que celles de la viande de chasse...
5.4.4 Cadre de concertation pour la gestion de la faune.
5.5  SUIVI-EVALUATION DE LA COMPOSANTE GESTION-CONSERVATION DE LA FAUNE DU PLAN D'AMENAGEMENT . 35

6 ORIENTATIONS INDUSTRIELLES...
6.1 CONDITIONS NECESSAIRES POUR LE DEVELOPPEMENT INDUSTRIEL
6.2 INVESTISSEMENTS INDUSTRIELS REALISES
6.3 ORIENTATIONS SUR LE COURT ET LE MOYEN TERME : AUGMENTATION DE LA CAPACITE DE RECUPERATION,
DEUXIEME ET TROISIEME TRANSFORMATION PLUS POUSSEE DU BOIS

7 MESURES DE GESTION DU VOLET SOCIO-ÉCONOMIQUE ..
7.1 CADRE ORGANISATIONNEL ET RELATIONNEL, CADRE DE CONCERTATION... sen
7.2 RESPONSABILITES ET TACHES DES ACTEURS DANS LA MISE EN ŒUVRE DE L'AMENAGEMENT ……

7.2.1 Comité technique de suivi de l'aménagement .
7.2.2 Dispositif de concertation avec les ayants droit de IFO (travailleurs e et leur famile) et et avec les
autres parties prenantes du site de Ngombé ane
7.2.3 Dispositif de concertation avec les populations riveraines dans l'UFA ‘À Ngombé
7.3 MESURES SOCIALES PROPRES A LA BASE VIE DE NGOMBE ….. se sen
7.4 MESURES LIEES À LA COEXISTENCE DES DIFFERENTES FONCTIONS ET USAGES DE L'ESPACE ET DES
RESSOURCES NATURELLES DE L'UFA NGOMBE
7.5 CONTRIBUTION DE IFO AU DEVELOPPEMENT LOCAL...

CHAPITRE Ill MISE EN ŒUVRE, SUIVI ET EVALUATION DU PLAN DE GESTION.

8 MISE EN ŒUVRE, SUIVI ET ÉVALUATION DU PLAN DE GESTION...
8.1 ORGANISATION FONCTIONNELLE DE LA MISE EN ŒUVRE DE L'AMENAGEMENT run
8.2  RESPONSABILITES ET TACHES DES ACTEURS DANS LA MISE EN ŒUVRE DE L'AMENAGEMENT
8.3 CONTROLE DE L'APPLICATION DES MESURES.
8.4  AUDITS.

8.4.1 Audits … me
8.4.2 Suivi et évaluation par le Comité technique de suivi de € l'aménagement
8.5 REVISION DU PLAN DE GESTION.

9  CHRONOGRAMME ET BILAN DES ACTIVITÉS...
9.1  CHRONOGRAMME DES ACTIVITÉS .

9.2 BILAN FINANCIER DES ACTIVITÉS...
9.3 PREVISIONS DE CREATION DE NOUVEAUX EMPLOIS PENDANT L'EXPLOITATION DE L'UFP 3

CONCLUSION...

BIBLIOGRAPHIE ……..

LISTE DES TABLEAU
LISTE DES FIGURES …..
LISTE DES CARTES ..

ANNEXES...

UFA Ngombé - Plan de Gestion UFP 3 - 2016 - 2021 page 6
INTRODUCTION

Le présent Plan de Gestion de l’'UFP (Unité Forestière de Production) 3 est le troisième document de mise
en œuvre du Plan d'Aménagement de l'UFA Ngombé qui a été validé par le parties prenantes et
le Ministère de l'Economie Forestière le 27 Novembre 2007 à Ouesso et approuvé par le Décret n° 2009-
210 du 21 juillet 2009 portant approbation du plan d'aménagement de l’unité forestière d'aménagement
Ngombé, située dans la zone Il Sangha du secteur forestier nord.

La série de production de l'UFA Ngombé esi divisée en 6 UFP. Ce Plan de Gestion prévoit la planification
de la troisième UFP sur la période 2016 à 2021.

Le premier Plan de Gestion de l’UFP 1 pour la période 2007 à 2011 à été approuvé par l'Administration
forestière par la lettre N°0910/MEF/DGEF/DF du 03 Août 2009. Le deuxième Plan de Gestion de l’UFP 2
pour la période 2012 à 2015 à été approuvé par l'Administration forestière par la lettre
N°2568/MDDEFE/DGEF/DF du 31 Décembre 2011.

L'arrêté n° 5053/MEF/CAB du 19 juin 2007, Définissant les directives nationales d'aménagement durable
des concession forestières, décrit dans l’article 8 (Les directives d'aménagement de la série de production
de bois d'œuvre) « Chaque unité forestière de production sera dotée d'un plan de gestion qui précisera
les règles de gestion forestière, sur les méthodes d'exploitation forestière, les mesures sylvicoles
d'accompagnement, les mesures sociales et environnementales sur la durée d'ouverture de l'unité
forestière de production »

Ce Plan de Gestion de l'UFP 3 a pour objectifs :
+__de décrire les caractéristiques topographiques et écologiques détaillées de l'UFP 3 ;
+__ de rappeler les volumes disponibles par groupes d’essences objectifs ;

+__ de rappeler les règles de gestion sur la durée d'ouverture de l’UFP 3.

Ce plan de gestion est soumis à l'approbation de l'Administration forestière.

UFA Ngombé - Plan de Gestion UFP 3 - 2016 - 2021 page 7
